Exhibit 10.97

EIGHTH AMENDMENT TO

2001 RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

SAVINGS AND RETIREMENT PLAN

WHEREAS, Harrah’s Entertainment, Inc., a Delaware corporation (the “Company”),
has established and maintains the Harrah’s Entertainment, Inc. Savings and
Retirement Plan, as amended from time to time (the “Plan”) for the benefit of
its eligible employees and the eligible employees of certain participating
companies; and

WHEREAS, it is desirable to amend the Plan to place certain amendment authority
under the Plan with the Administrative Committee, with other amendment authority
reserved for the Board or the HRC;

WHEREAS, Section 14.2 of the Plan provides that the Board, the HRC, the
Company’s Chief Executive Officer, Senior Vice President of Human Resources or
another person designated by the Company’s Chief Executive Officer has the power
to amend the Plan in any respect;

NOW, THEREFORE, BE IT RESOLVED that, this Eighth Amendment to the 2001
Restatement of the Harrah’s Entertainment, Inc. Savings and Retirement Plan is
adopted and shall supersede the provisions of the Plan.

BE IT FURTHER RESOLVED that, pursuant to the power and authority reserved by
Section 14.2(a) of the Plan, the Plan is hereby amended, effective as of
signatory date set forth below, by amending and restating the Section 14.2 of
the Plan as follows:

“Section 14.2 AMENDMENT OF PLAN.

(a) As limited in Section 14.3 of the Plan, complete or partial amendments to
the Plan, including retroactive amendments to meet legal or tax qualification
requirements, may be made from time to time by the Company. Amendments to the
Plan shall be adopted by the Board or the HRC. Additionally, the Administrative
Committee shall have the authority to adopt amendments that are necessary to
bring the Plan into conformity with legal and tax requirements or to improve
Plan administration, provided that no such amendments involve a material
increase in cost of benefits provided by this Plan.

(b) As limited in Section 14.3 of the Plan, no amendment shall decrease the
vested percentage any Participant has in his or her Accounts. The Plan may be
amended under this Section or terminated under Section 14.1 without the vote of
the stockholders of the Company, except to the extent that stockholder approval
is required by Rule 16b-3, promulgated under Section 16 of the Securities
Exchange Act, as amended.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Eighth Amendment to be executed
by its duly authorized officer on this 20 day of September, 2006.

 

  HARRAH’S ENTERTAINMENT, INC.      By:  

/s/ Mary H. Thomas

     Name:  

Mary H. Thomas

     Title:  

Senior Vice President - HR

  

 

2